Citation Nr: 0617211	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether the severance of service connection for the 
veteran's diabetes mellitus, effective March 1, 2004 was 
proper.  

2.  Whether the severance of service connection for the 
veteran's hypertension, effective March 1, 2004 was proper.  

3.  Whether the severance of service connection for the 
veteran's erectile dysfunction, effective March 1, 2004 was 
proper.  

4.  Whether the severance of service connection for the 
veteran's peripheral neuropathy, right lower extremity, 
effective March 1, 2004 was proper.  

5.  Whether the severance of service connection for the 
veteran's peripheral neuropathy, left lower extremity, 
effective March 1, 2004 was proper.  

6.  Whether the severance of the veteran's special monthly 
compensation, effective March 1, 2004, was proper.   



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
August 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which severed the veteran's diabetes 
mellitus, secondary conditions, and special monthly 
compensation, effective March 1, 2004.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.  

2.  The RO, in a September 2002 rating decision, granted 
service connection for diabetes mellitus based on a 
presumption of Agent Orange exposure due to service in 
Vietnam.  The RO also granted service connection for 
hypertension, erectile dysfunction, and peripheral neuropathy 
of the right and left lower extremity as secondary to the 
service-connected diabetes mellitus.  Special monthly 
compensation was also awarded at that time.

3.  In granting the claims of service connection, in 
September 2002, the RO erroneously concluded that the 
veteran's service included service in Vietnam.  

4.  The veteran did not serve in Vietnam; there is no 
evidence showing that he had duty or visitation in Vietnam s 
defined by VA regulations.  

5.  The rating decision of September 2002, which granted 
service connection for diabetes mellitus as a presumptive 
condition of herbicide exposure, secondarily service 
connected other disabilities, and awarded special monthly 
compensation, was clearly and unmistakable erroneous.  


CONCLUSIONS OF LAW

1.  The rating decision of September 2002, which granted 
service connection for diabetes mellitus based on a 
presumption of Agent Orange exposure; granted service 
connection for hypertension, erectile dysfunction, and 
peripheral neuropathy of the right and left lower 
extremities, as secondary to the service-connected diabetes 
mellitus; and granted special monthly compensation was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2005).  

2.  The rating decision of March 2004 properly severed 
service connection for diabetes mellitus, secondarily service 
connected hypertension, erectile dysfunction and peripheral 
neuropathy of the right and left lower extremities, and 
special monthly compensation.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(d) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
However, inasmuch as the propriety of the severance involves 
a determination as to clear and unmistakable error (CUE), the 
VCCA is not for application.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  

Regardless, the Board notes that the veteran was provided the 
appropriate due process by a February 2003 letter following 
the rating decision proposing severance.  Moreover, the 
veteran had previously been issued a VCAA notice letter in 
February 2002 with regard to establishing service connection 
due to Agent Orange exposure.  Clearly, the veteran was made 
aware of what was necessary to establish service connection, 
and was provided appropriate due process with regard to the 
need to submit evidence showing that the severance should not 
take place.  Further, the veteran submitted an opinion from a 
Dr. Robert Jacobi, a professor, discussing the location of 
Cam Rahn Bay.  The veteran has been made aware of the 
evidence needed in this case, and no prejudice exists in 
adjudicating this appeal.  


II.  Severance 

The veteran and his representative contend, in essence, that 
the veteran has met the presumptive requirements of service 
connection for diabetes mellitus, due to herbicide exposure, 
and should retain service connection for the disability on a 
presumptive basis, all of the secondary conditions, and 
special monthly compensation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).   

In September 2001, the veteran filed a claim for service 
connection for diabetes mellitus as a result of herbicide 
exposure in Vietnam.  He also claimed secondary service 
connection for several ancillary conditions that he claimed 
were developed secondary to diabetes mellitus.  In the claim 
for these condition, the veteran indicated that he had 
physically served or visited the Republic of Vietnam.  By 
rating decision of September 2002, service connection was 
granted for diabetes mellitus due to herbicide exposure.  
Secondary service connection was granted for hypertension, 
erectile dysfunction peripheral neuropathy of the right and 
left lower extremities, and a grant was also made for special 
monthly compensation, all as a result of the service 
connection for diabetes mellitus.  In November 2002, the 
veteran submitted another statement to VA indicating that he 
was exposed to Agent Orange while serving in Vietnam.  This 
was in reference to a request for service connection for 
coronary artery disease, secondary to diabetes mellitus.  

In a March 2003, Request for Information, the RO requested 
that verification be made as to whether the veteran served in 
country in Vietnam and the dates.  Dates were furnished 
indicating that the veteran was on board ships that were in 
the official waters of the Republic of Vietnam.  It was 
indicated that the personnel records did not contain enough 
information to make a definitive statement regarding in-
country service.  He had service on both the USS Parsons and 
the USS Ramsey, and both vessels were in the official waters 
of Vietnam.  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed and amended.  38 C.F.R. § 3.105(a).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  Where 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action, and furnished detailed reasons thereof, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105.  

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).  

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998);  see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991)  ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

At the outset, it is important to address whether or not the 
procedural requirements were met as to severance of service 
connection and the ancillary issues that flowed therefrom.  
The veteran and his representative have not asserted, nor has 
the record shown, that there were any procedural deficiencies 
with regard to the provisions of 38 C.F.R. § 3.105(d).  A 
rating decision of November 2003 proposed severance of the 
aforementioned ratings and in December 2003, the veteran was 
given notice of the proposed severance.  In March 2004, more 
than 60 days later, the veteran's ratings were severed in 
accordance with 38 C.F.R. § 3.105(d), and he was notified of 
the severance.  The severance procedures were properly 
followed.  

As to the severance of service connection and the ancillary 
conditions and ratings as a result, the veteran claims that 
he was on two vessels that were in Cam Rahn Bay and Cam Rahn 
Bay is "in Vietnam" rather than off shore of Vietnam.  He 
therefore asserts that he meets the requirement for 
presumptive service connection for herbicide exposure.  

Pursuant to 38 C.F.R. § 3.13, service in Vietnam includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  In his initial claim of September 2001, the veteran 
check the box which stated that he physically served or 
visited the Republic of Vietnam.  In November 2002, he stated 
that he served in Vietnam.  Since that time, his claim has 
been based on the location of the vessels that he served 
upon, indicating that Cam Rahn Bay is actually Vietnam, and 
that he was in Vietnam while on a ship in Cam Rahn Bay.  As a 
result, he claims that he did not have to "disembark" 
either ship to meet the requirement of serving in Vietnam.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam.  See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.

Although the veteran initially indicated that he served 
"in" Vietnam, since severance proceedings have begun, he 
makes his claim as to having served on a vessel in Cam Rahn 
Bay, and that he was not required to disembark the vessels in 
order to meet the requirements of having service in Vietnam.  
In support of his claim, he submitted an opinion from Dr. 
Jacobi, who indicated, in pertinent part, that the ship that 
the veteran served upon stood off shore in Cam Rahn Bay, not 
the open ocean.  Neither the regulations nor General Counsel 
opinions indicate that the vessels needed to be in the ocean.  
They only indicated that if the service was in waters off 
shore, which includes both the USS Parsons and the USS 
Ramsey, the veteran's service needed to involve duty or 
visitation in Vietnam.  The veteran has not claimed that he 
visited Vietnam, only that he was on a vessel that was in Cam 
Rahn Bay.  Dr. Jacobi also indicates that the vessels upon 
which the veteran served were within Vietnam in terms of 
political boundaries as well as geology and hydrology.  That 
is not the standard used in this regard.  VAOPGCPREC 27-97 
indicates, in pertinent part, that it was Congress' intent to 
include the service of veterans who actually served within 
the borders of the Republic of Vietnam and that Congress' 
focus was onground forces with no suggestion that Congress 
intended to liberalize the "Vietnam era" definition with 
respect to naval personnel serving on deep-water vessels off 
the shores of Vietnam.  

The veteran's grant of service connection for diabetes 
mellitus and the ancillary grants were made on the 
presumption of exposure to herbicides due to service in 
Vietnam.  At the time of the September 2002 rating decision, 
the veteran had not presented, and had not alleged, that he 
had diabetes mellitus in service or within one year of 
service discharge.  He also had not presented any evidence 
where a medical provider had attributed his diabetes to 
service or to herbicide exposure.  

Since the service department records fail to show that the 
veteran had service in Vietnam as defined in VA regulations, 
a presumption of exposure to Agent Orange is not warranted.  
The sole basis for the award of the service connection claims 
and special monthly compensation was based on a presumption 
of the veteran being exposed to Agent Orange in Vietnam.  The 
RO, in its September 2002 decision, erred by concluding that 
the veteran had service in Vietnam.  At that time, there was 
no evidence that the veteran had actual duty or visitation 
within the borders of the Republic of Vietnam. 

For the reasons stated above, the Board finds that the RO 
followed the proper procedures for severing service 
connection for diabetes mellitus due to herbicide exposure, 
secondary service connection for hypertension, erectile 
dysfunction peripheral neuropathy of the right and left lower 
extremities, and special monthly 







	(CONTINUED ON NEXT PAGE)


compensation.  The awards for these conditions were clearly 
and unmistakably erroneous, and therefore, the appeal must be 
denied.  


ORDER

The severance of service connection for diabetes mellitus due 
to herbicide exposure, secondary service connection for 
hypertension, erectile dysfunction peripheral neuropathy of 
the right and left lower extremities, and special monthly 
compensation, was proper, and the benefit sought on appeal is 
denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


